Citation Nr: 0216997	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  00-20 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than September 
29, 1996 for service connection for a left knee disability.  

2.  Entitlement to an effective date earlier than September 
29, 1996 for service connection for a left hip disability.  

3.  Entitlement to an effective date earlier than September 
29, 1996 for the award of a total disability rating based on 
individual unemployability (TDIU).  
 

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1956 to January 
1961.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  The claims folder was subsequently 
transferred to the RO in Oakland, California upon receipt of 
notice from the veteran that he currently resided in 
California.  

The Board notes that in a December 2001 rating decision, the 
RO denied the veteran's claim for specially adapted housing 
or special home adaptation grant.  Although it notified the 
veteran of the denial, review of the claims folder reveals 
no indication of notice of disagreement with the action.  
Therefore, the matter is not currently before the Board.  

The issue of entitlement to an effective date earlier than 
September 29, 1996 for the award of TDIU is addressed in the 
REMAND portion of the decision, below.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran submitted his initial claim for service 
connection for the left knee and left hip in May 1990.  The 
RO denied the claim in a November 1990 rating decision.  The 
Board confirmed the denial of service connection for the two 
disorders in a July 1991 decision on appeal.  Although 
notified of the decision and his appellate rights, the 
veteran did not initiate an appeal of this decision.    

3.  The veteran submitted a new claim for service connection 
for left knee and left hip disorder in July 1991.  The RO 
found no new and material evidence to reopen in rating 
decisions dated in October 1991 and May 1994.  In its May 
1996 decision on appeal, the Board confirmed that there was 
no new and material evidence to reopen the claims for 
service connection for left knee and left hip disorders.  
The veteran's attempt to appeal the decision was not 
successful.  
4.  The RO received a statement construed as a claim to 
reopen on September 29, 1996.  There is no communication or 
correspondence prior to this date that may be accepted as a 
claim for service connection.
 

CONCLUSIONS OF LAW

1.  The July 1991 and May 1996 Board decisions are final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302, 
20.1100, 20.1104 (2002).

2.  The criteria for an effective date earlier than 
September 29, 1996 for service connection for a left knee 
disability have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.1, 3.155, 3.400 
(2002).  

3.  The criteria for an effective date earlier than 
September 29, 1996 for service connection for a left hip 
disability have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.1, 3.155, 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects 
of claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
October 1999 rating decision and August 2000 statement of 
the case, the RO provided the veteran with the applicable 
law and regulations and gave notice as to the evidence 
needed to substantiate his claim.  In addition, in a March 
2001 letter, the RO explained the notice and duty to assist 
provisions of the VCAA, including the respective 
responsibilities of the parties to secure evidence, advised 
the veteran of the evidence already of record, and asked the 
he submit or authorize the release of any additional 
relevant evidence.  The July 2002 supplemental statement of 
the case included the applicable amended regulations 
implementing the VCAA.  The Board finds that the RO has 
afforded the veteran all notice required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the Board finds that the 
claims folder contains all evidence necessary to dispose of 
the issues currently under consideration.  In particular, 
the Board emphasizes that, by nature of the issues on 
appeal, the disposition relies on examination of the 
evidence and documents already of record, rather than 
evidence that might yet be outstanding.  Therefore, further 
assistance to the veteran will not reasonably result in 
substantiating his claim.  See 38 U.S.C.A. 
§ 5103A(a).  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Because the 
RO has already considered the claim pursuant to the 
pertinent VCAA provisions, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400 (2002).  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).      

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  
Any communication or action indicating an intent to apply 
for VA benefits from a claimant or representative may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.  A Board 
decision is also final absent proper appeal to the Court.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1100.  
See 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002) 
(jurisdiction over the appeal of Board decisions).  A Board 
decision that affirms a denial by the RO subsumes that 
rating action.  38 C.F.R. § 20.1104.   

Previous determinations that are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be accepted 
as correct in the absence of clear and unmistakable error.  
38 C.F.R. § 3.105(a).  See 38 U.S.C.A. § 7111 (West 1991 & 
Supp. 2002) (clear and unmistakable error in Board 
decisions).    

Review of the claims folder in this case reveals that the 
veteran submitted his initial claim for service connection 
for disorders of the left knee and left hip in May 1990.  
The RO denied the claim in a November 1990 rating decision.  
The Board confirmed the denial of service connection for the 
two disorders in a July 1991 decision on appeal.  This 
decision subsumes the underlying RO actions.  38 C.F.R. § 
20.1104.  Although the copy of the Board decision dispatched 
to the veteran included a notice of his appellate rights, 
the veteran did not initiate an appeal of this decision to 
the U.S. Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals before March 1, 1999) 
(Court).  Therefore, the July 1991 Board decision is final.    

The RO received a statement from the veteran later in July 
1991 that was construed as a new claim for service 
connection for left knee and left hip disorder in July 1991.  
In rating decisions dated in October 1991 and May 1994, the 
RO found no new and material evidence to reopen the claims.  
In its May 1996 decision on appeal, the Board confirmed that 
there was no new and material evidence to reopen the claims 
for service connection for left knee and left hip disorders.  
Again, this Board decision subsumes the underlying RO 
actions on the claim.  38 C.F.R. § 20.1104.  The veteran 
attempted to appeal the decision by submitting a Notice of 
Appeal to the Court.  However, in a January 1997 Order, the 
Court dismissed the appeal for a lack of jurisdiction, 
finding that the Notice of Appeal was not timely.  See 
38 U.S.C.A. § 7266 (West 1991 & Supp. 2002) (time limit for 
filing Notice of Appeal).    

On September 29, 1996, the current effective date, the RO 
received a statement it construed as a claim for service 
connection for left knee and left hip disorders.  The only 
other document from the veteran received prior to September 
29, 1996, a statement received in July 1996, purports only 
to disagree with all of the matters on which the Board acted 
in its May 1996 decision and specifically refers only to the 
right knee and hip.  The Board does not find that this 
statement expresses a request for a determination as to 
service connection or intent to apply for service connection 
for left knee and left hip disorders such that it could be 
interpreted as an informal claim.  38 C.F.R. §§ 3.1(p), 
3.155(a).  Thus, there is no communication or correspondence 
prior to September 29, 1996 that may be accepted as a claim 
for service connection.  Accordingly, the Board finds that 
the preponderance of the evidence is against an effective 
date earlier than September 29, 1996 for service connection 
for left knee and left hip disorders.  The appeal is denied.  

The Board acknowledges that VA law and regulation permits a 
collateral challenge to a Board decision by way of alleging 
claim of clear and unmistakable error therein.  However, 
there is no communication or correspondence of record that 
suggests the veteran has made such an allegation as to the 
July 1991 and May 1996 Board decisions in this case.  See 
38 C.F.R. §§ 20.1403, 1404 (specific requirements for 
alleging clear and unmistakable error in Board decision).  


ORDER

An effective date earlier than September 29, 1996 for 
service connection for a left knee disability is denied.  

An effective date earlier than September 29, 1996 for 
service connection for a left hip disability is denied.  


REMAND

Review of the claims folder reveals that the veteran filed 
an informal claim for TDIU, as well as other claims, on 
February 13, 1992.  He completed the formal claim form in 
April 1992.  The RO denied the TDIU claim in a September 
1992 rating decision.  It then received a statement from the 
veteran in March 1993 titled notice of disagreement and with 
reference to the October 1992 letter that notified the 
veteran of the September 1992 rating decision.  The content 
of the letter expresses disagreement with the denial and 
arguments as to why TDIU should be allowed.  The Board finds 
that this statement is a notice of disagreement that placed 
the September 1992 denial of TDIU in appellate status.  
However, although the RO readjudicated the TDIU issue in its 
May 1994 rating action, it never issued the veteran a 
statement of the case.  Because the notice of disagreement 
placed the issue in appellate status, the matter would 
normally be remanded so that the RO may cure the procedural 
due process defect by issuing a statement of the case.  
38 U.S.C.A. 
§ 7105(d)(1); 38 C.F.R. §§ 19.9, 19.26, 19.29; Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).

However, the instant appeal stems from an October 1999 
rating decision in which the RO ultimately did award the 
veteran TDIU, effective from September 29, 1996.  The 
veteran seeks an earlier effective date for the award.  The 
RO's failure to issue the veteran a statement of the case 
means that the claim for TDIU has been open since 1992.  
Clearly, the adjudication of the appeal from the 1992 claim 
has the potential for significant impact on the appeal 
currently before the Board.  See generally Smith v. Gober, 
236 F.3d 1370 (Fed. Cir. 2001); Parker v. Brown, 7 Vet. App. 
116 (1994); Babchak v. Principi, 3 Vet. App. 466 (1992) 
(claims that are so related to each other should not be 
subject to piecemeal decision-making or appellate 
litigation).

The Board emphasizes that, at the time of the September 1992 
rating decision, the veteran had only one service-connected 
disability, residuals of left ankle sprain, rated as 20 
percent disabling from February 13, 1992.  The RO found no 
basis for TDIU, either on a schedular or extra-schedular 
basis.  See 38 C.F.R. § 4.16.  However, in a December 1998 
rating action issue pursuant to a Board decision, the RO 
granted service connection for right knee and right hips 
disorders, each rated as 10 percent disabling, effective 
from February 13, 1992, the date of the service connection 
claim.  Therefore, the veteran has additional service-
connected disability for the relevant time period not 
previously considered by the RO in its adjudication of the 
February 1992 TDIU claim.  

In summary, the claim for entitlement to TDIU has been open 
since February 13, 1992.  The RO's prior adjudication of the 
matter did not take into consideration each of the veteran's 
service-connected disabilities effective from that date due 
to an intervening disability award.  Thus, the Board finds 
that a remand is required in order for the RO to adjudicate 
the open issue of entitlement to TDIU from February 13, 1992 
to the date of the current TDIU effective September 29, 
1996, before the Board may properly proceed to evaluate the 
merits of the issue certified for appeal.  Thereafter, if 
further appellate review is necessary, the Board will be 
free to consider the claim for an earlier effective date 
back to the February 1992 date of claim unhindered by the 
specter of due process violation.          

Accordingly, the case is REMANDED for the following action:

The RO should adjudicate the claim of 
entitlement to TDIU from February 13, 
1992 to September 28, 1996.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish him a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran on this matter unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

